                  IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF DELAWARE

SIMON TUSHA, et al.,

                  Plaintiffs,

      v.                               No. 1:21-cv-00494-RGA

PEDIATRIC ASSOCIATES, P.A. et al.,

                  Defendants.


                       REDACTED VERSION OF SEALED
                  EXHIBIT A TO DEFENDANTS’ MOTION TO
               DISMISS PURSUANT TO FED. R. CIV. P. 12(B)(6),(7)




                                                                  100348403.1
EXHIBIT A
Encounter # 1 60




                   PA15
Encounter # 1 61




                   PA14
Message # : 10 Patient Message




                                 PA332
Encounter # 2 6




                  PA261
PA262
